BRICKELL, C. J.
The offense charged in. the indictment, or intended'to be charged, is the betting of money, bank-notes, or other thing of value, at a game with cards, or dice, or a substitute for either cards or dice, played at one of the places prohibited by the statute. — Code of 1876, § 1209. The form of indictment prescribed by the statute does not contain an averment of the thing bet, or of its value. A mere general averment that the defendant bet at a gaming-table, or at a game called keno, or at a game played with cards or dice, or a device or substitute therefor, at one of the places where such playing is unlawful,.is sufficient. The averment in the present indictment, that the thing bet was fractional currency of the United States, the denomination and value of which was-unknown to the grand jury, “ or other thing of value,” can well be rejected as mere surplusage. Without such averment, the indictment would have been, sufficient.—Jacobson v. State, 55 Ala. 151; Mitchell v. State, Ib. 160. Fractional currency of the United States, issued by authority of an act of Congress, was intended for circulation, and had the uses and properties of money. The averment that it was bet is, therefore, the equivalent of an averment of the betting of money ; and its denomination and value is not an ingredient of the offense. Whether the amount was large or small, the offense was complete.
The only matter which is reserved for the consideration of this court is the sufficiency of the indictment; and that charged the offense designated by the statute.
Affirmed.